UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7029


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DON EDDLON KNOX, a/k/a D,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:97-cr-00262-REP-11; 3:11-cv-00440-REP)


Submitted:   December 20, 2011            Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Don Eddlon Knox, Appellant Pro Se.    James Brien Comey, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia; John
Staige Davis, V, WILLIAMS MULLEN, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Don Eddlon Knox seeks to appeal the district court’s

order construing in part his “Motion for Relief Pursuant to 18

U.S.C. § 3582[,] 28 U.S.C. §§ 1651, 2201, 2202 and Appendix,” as

a successive 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                                      The

order is not appealable unless a circuit justice or judge issues

a    certificate       of     appealability.               28    U.S.C.     § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the    merits,       a   prisoner         satisfies       this    standard      by

demonstrating         that        reasonable        jurists       would     find      that     the

district       court’s      assessment      of       the    constitutional            claims    is

debatable      or     wrong.        Slack   v.       McDaniel,        529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion     states      a   debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at   484-85.          We    have     independently          reviewed        the    record      and

conclude       that        Knox    has    not       made        the   requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss




                                                2
the appeal. *     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




     *
       To the extent Knox appeals the district court’s denial of
his motions pursuant to 18 U.S.C. § 3582(c)(2) (2006) and 28
U.S.C. §§ 1651, 2201, 2201 (2006), we find no reversible error
and affirm for the reasons stated by the district court.



                                     3